              Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
10

11   In Re:                                 Case No.: 3:20-mc-05012-BHS
12   DMCA SUBPOENA TO CLOUDFLARE,           DECLARATION IN SUPPORT OF
     INC.,                                  REQUEST FOR DMCA SUBPOENA TO
13
                                            CLOUDFLARE, INC.
14              Service Provider.

15

16
17

18

19

20

21

22

23

24

25

26

     DECLARATION IN SUPPORT OF                         FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                          1107 ½ Tacoma Avenue South
     TO CLOUDFLARE, INC. - 1                                 Tacoma, WA 98402
                                                     (253) 383-4500 - (253) 383-4501 (fax)
                  Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 2 of 6



 1           I, ANIS BABA, hereby declare as follows:

 2           1.     I am a Director of MG Premium Ltd (hereinaf er, MG ) and am a hori ed o ac

 3   on its behalf. I have personal knowledge of the facts contained herein and, if called upon to do

 4   so, could and would testify competently thereto.

 5           2.     I submit this declaration in support of MG s req es for iss ance of a S bpoena

 6   b   he Clerk of his Co r , p rs an o he Digi al Millenni m Cop righ Ac ( DMCA ), 17

 7   U.S.C. § 512(h) to Clo dflare, Inc. ( Clo dflare ), rela ing o he pos ing of MG s copyrighted

 8   material on the domain, yespornplease.biz, a webpage hosted by Cloudflare.

 9           3.     I have personal knowledge of the copyrights owned by MG and the ongoing

10   infringements of those copyrights that occur on the internet. I also have personal knowledge of

11   the countless instances that MG s cop righ ed orks ha e been pos ed i ho              MG authorization

12   to yespornplease.biz.

13           4.     On March 18, 2020, authorized agent for MG Adam D Ambrosio issued and

14   served identical copyright infringement notifications on Cloudflare s DMCA Agent relating to

15   posts on yespornplease.biz. Pursuant to Section 512(c)(3)(A), the notifications were properly

16   signed by MG s agen , iden ified he cop righ ed material being infringed, set forth a listing of

17   the 1 URL containing posts of infringing material, confirmed that such use of MG s copyrighted

18   works was not authorized by MG, and gave contact information such that the DMCA Agent

19   could reach MG s Agent with questions. A true and correct copy of the March 18, 2020

20   notification is attached as Exhibit A.

21           5.     The purpose of the DMCA Subpoena is to obtain information sufficient to

22   identify alleged infringers who, without authorization from MG, posted material to the web page

23   yespornplease.biz, which infringed copyrights held by MG. The information received as a result

24   of the Subpoena will only be used by MG to protect its rights under Title 17 of the United States

25   Code.

26

     DECLARATION IN SUPPORT OF                                       FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                                        1107 ½ Tacoma Avenue South
     TO CLOUDFLARE, INC. - 2                                               Tacoma, WA 98402
                                                                   (253) 383-4500 - (253) 383-4501 (fax)
                 Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 3 of 6



 1          I declare under penalty of perjury under the laws of the United States of America that the

 2   foregoing is true and correct.

 3          DATED this 24th day of March 2020, at Nicosia, Cyprus.

 4

 5

 6
                                                                 ANIS BABA
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     DECLARATION IN SUPPORT OF                                      FREEMAN LAW FIRM, INC.
     REQUEST FOR DMCA SUBPOENA                                       1107 ½ Tacoma Avenue South
     TO CLOUDFLARE, INC. - 3                                              Tacoma, WA 98402
                                                                  (253) 383-4500 - (253) 383-4501 (fax)
  Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 4 of 6




                     Exhibit A
Copies of Notifications Issued Pursuant to
         17 U.S.C. § 512(c)(3) to
      Registered DMCA Agent for
   Service Provider Cloudflare, Inc.
                     Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 5 of 6


Ja on T cke

F om:                             DMCA <     @          .  >
Sen :                             W        ,M     18, 2020 7:45 AM
To:                               '   @         .     '
Cc:                               '   @        .     '; '      @                   .   '; '    -
                                       @                     .   '
S bjec :                          N      C         I                               .    (#CDYE0318201044BZ)


Whom It May Concern,

DMCA Copyright Infringement Notice

1. Infringed Work: Brazzers Entertainment (www.brazzers.com)

2. Search Query:



http://yespornplease.biz/video/ 12/brazzers-ryan-keely-jezabel-vessir-you-deserve-better/


I, the undersigned, do solemnly and sincerely declare and CERTIFY UNDER

PENALTY OF PERJURY that:

1. I am an agent authorized to act on behalf of the owner, being named “MG Premium Ltd", of exclusive
intellectual property rights that are allegedly infringed.

2. I have a good faith belief that the use of the materials in the manner complained of is not authorized by the copyright
owner, its agent, or the law.

3. To the best of my knowledge the information contained within this notice is accurate and correct.

  . I acknowledge that there may be adverse legal consequences for making false or bad faith allegations of copyright
infringement by using this process


Thank you very much

Signed,

Adam D’Ambrosio— DMCA Agent




An authorized representative for and on behalf of

MG P e i      Ld

                                                            1
                     Case 3:20-mc-05013 Document 1-1 Filed 03/25/20 Page 6 of 6


Block 1 Dali Industrial Zone,

Cyprus 2   0



The information in this message is legally privileged and confidential. In the event of a transmission error and if you are
not the individual or entity

mentioned above, you are hereby advised that any use, copying or reproduction of this document is strictly
forbidden. Please advise us of this error

and destroy this message.




                                                             2
